Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 4, 2017

                                       No. 04-16-00802-CR

                                      Michael Scott QUINN,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6620A
                         Honorable Lori I. Valenzuela, Judge Presiding


                                          ORDER

        Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967). This court previously issued an order setting a deadline for appellant to file a
pro se brief if appellant desired to file such a brief. On April 27, 2017, appellant filed a motion
requesting access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 320-21 (Tex.
Crim. App. 2014). Appellant’s motion to access the record is GRANTED. It is ORDERED that
the district clerk of Bexar County shall prepare and send a full and complete duplicate copy of
the clerk’s record and the reporter’s record for cause number 2013CR6620A to appellant at:
Michael Scott Quinn, T.D.C.J.-I.D. # 2104775, McConnell Unit, 7-G-21-B, 3001 South
Emily Drive, Beeville, TX 78102. It is FURTHER ORDERED that the district clerk file written
notice in this court no later than ten days from the date of this order confirming the date the
record was sent to appellant.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty days from the date this court receives written notice that the record was sent to appellant
by the district clerk. If the appellant files a pro se brief, the State may file a responsive brief no
later than thirty days after the date the appellant’s pro se brief is filed in this court.



                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court